Case 2:18-cv-03660-SJF-GRB Document 29 Filed 06/03/19 Page 1 of 7 PageID #: 318



 UNITED STATES DISTRICT COURT
 FOR THE EASTERN DISTRICT OF NEW YORK


 LONG ISLAND NEUROSURGICAL                              Case No. 2:18-cv-03660-SJF-GRB
 ASSOCIATES, P.C.,

                                 Plaintiff,

                           v.

  AETNA LIFE INSURANCE COMPANY,

                                 Defendant.



                       DEFENDANT’S OBJECTION TO PLAINTIFF’S
                       FED. R. CIV. P. 41(a)(1) NOTICE OF DISMISSAL

        Defendant Aetna Life Insurance Company (“Aetna”) objects to Plaintiff’s purported Fed.

 R. Civ. P. 41(a)(1) notice of voluntary dismissal. Plaintiff’s notice is ineffective because Aetna’s

 fully-briefed motion to dismiss is pending and Plaintiff filed the notice without Aetna’s consent.

 See Fed. R. Civ. P. 41(a)(1).

        This action can be dismissed at Plaintiff’s request only upon entry of an order containing

 “the terms that the court considers proper.” See Fed. R. Civ. P. 41(a)(1). Because Plaintiff has

 already stated its intention to sue Aetna again, the terms and conditions the Court should place

 on withdrawal should include payment of Aetna’s legal fees and expenses in this case,

 particularly if Plaintiff follows through on its stated intention to promptly file another lawsuit

 relating to the same subject matter.

        In support of its objection, Aetna states as follows:
Case 2:18-cv-03660-SJF-GRB Document 29 Filed 06/03/19 Page 2 of 7 PageID #: 319



   I.   Procedural History

        1.      This action was initiated through the filing of a complaint in the New York

 Supreme Court, Nassau County (the “Original Complaint”). (Dkt. No. 1, Ex. A.) The Original

 Complaint was filed in the name of Long Island Neurosurgical Associates (“LINA”).

        2.      On July 5, 2018, after Aetna removed the case to this Court, LINA filed an

 amended complaint (the “First Amended Complaint”). (Dkt. No. 9.)

        3.      Aetna then served a motion to dismiss arguing that the claims asserted in the First

 Amended Complaint were preempted by ERISA and that LINA failed to state a claim under New

 York state law. (Dkt. No. 25-4.)

        4.      On October 18, 2018, LINA substituted itself out as plaintiff, filing another

 amended complaint in the name of an Aetna member (the “Second Amended Complaint”). (Dkt.

 No. 17.) LINA did not seek leave of Court for this substitution.

        5.      On January 18, 2019, pursuant to Judge Feuerstein’s Individual Rules and the

 “bundle rule,” Aetna submitted the parties’ papers relating to Aetna’s fully-briefed motion to

 dismiss the Second Amended Complaint. (Dkt. No. 25.) Aetna asserts that the Second

 Amended Complaint must be dismissed because (a) Plaintiff’s claims are time-barred; (b)

 Plaintiff has not stated and cannot state a viable claim under ERISA; and (c) LINA violated Fed.

 R. Civ. P. 25 by substituting itself out as the plaintiff without leave. (Id.)

        6.      Judge Feuerstein referred Aetna’s motion to dismiss to Magistrate Judge Brown

 on April 11, 2019, and the motion remains fully-briefed and pending.




                                                    2
Case 2:18-cv-03660-SJF-GRB Document 29 Filed 06/03/19 Page 3 of 7 PageID #: 320



     II.   Plaintiff Did Not Obtain Aetna’s Consent

           7.    On Friday, May 31, 2019, at about 7:55 a.m., Plaintiff’s counsel called Aetna’s

 counsel and requested, for the first time, that Aetna consent to Plaintiff’s voluntary dismissal of

 this action.

           8.    Aetna’s counsel declined this request on behalf of Aetna and followed up with an

 email to Plaintiff’s counsel memorializing the conversation and reiterating Aetna’s lack of

 consent. Aetna’s counsel’s email stated as follows:

                 I’m writing to follow up on your call this morning requesting
                 Aetna’s consent for LINA to withdraw its actions. As discussed this
                 morning and earlier this week, I will be in court all day today for a
                 hearing. I will discuss your request with my client Monday. At this
                 time, Aetna does not [consent], but I’ll get back to you after I have
                 a chance to talk to my client.

           9.    Just a few hours later, despite Aetna’s express lack of consent, Plaintiff filed a

 “Notice of Voluntary Dismissal Pursuant to F.R.C.P. 41(a)(1)(A)(i),” which rule requires the

 defendant’s consent for a voluntary dismissal when, as here, the defendant has moved to dismiss.

           10.   Shortly after filing the notice, Plaintiff’s counsel sent Aetna’s counsel an email

 stating that Plaintiff was ending the parties’ settlement talks and that Plaintiff “will be starting

 new lawsuits for the cases that were withdrawn today.”1

 III.      ARGUMENT

           11.   Rule 41 is clear. A plaintiff can voluntarily withdraw a case without prejudice

 only if (i) the defendant has not filed an answer or motion to dismiss; or (ii) the defendant

 consents to the withdrawal. Fed. R. Civ. P. 41(a)(1).




 1
  On Friday, May 31, 2019, LINA also withdrew two other cases against Aetna without prejudice
 and without Aetna’s consent.

                                                    3
Case 2:18-cv-03660-SJF-GRB Document 29 Filed 06/03/19 Page 4 of 7 PageID #: 321



        12.     Otherwise, “an action may be dismissed at the plaintiff’s request only by court

 order, on terms that the court considers proper.” Paysys Int’l, Inc. v. Atos IT Servs. Ltd., 901

 F.3d 105, 108 (2d Cir. 2018) (emphasis added); quoting Fed. R. Civ. P. 41(a)(2).

        13.     Thus, because Aetna has filed a fully-briefed motion to dismiss and Aetna has not

 consented to Plaintiff’s voluntary withdrawal, this action may be dismissed at Plaintiff’s request

 only upon order of the Court and upon such terms and conditions as the Court deems proper.

        14.     As the D.C. Circuit has explained, “[g]enerally, courts condition the voluntary

 dismissal on the requirement that the plaintiff pay defendant’s attorneys fees and costs in order to

 compensate the defendant for the unnecessary expense that the litigation has caused because the

 defendant may have to defend again at a later time and incur duplicative legal expenses. Indeed,

 such conditions should be imposed as a matter of course in most cases.” In re Calomiris, 3

 A.3d 308, 314 (D.C. 2010) (internal quotation marks omitted; emphasis added).

        15.     Here, imposition of “terms that the court considers proper” is particularly

 appropriate because LINA “has made clear its intention to refile this lawsuit.” Doe v. Quest

 Diagnostics, Inc., 318 F.R.D. 707, 711 (S.D.N.Y. 2016), vacated following the plaintiffs’

 withdrawal of motion for voluntary dismissal, Doe v. Quest Diagnositcs, Inc., Civ. A. No. 15-

 8992, 2017 U.S. Dist. LEXIS 42885, at *7 (S.D.N.Y. Mar. 23, 2017).

        16.     The terms of dismissal should include LINA’s payment of Aetna’s legal fees and

 expenses, especially if LINA follows through on its stated intention to voluntarily dismiss this

 action then re-file the litigation.2 See, e.g., id. (imposing fees and expenses as a condition of



 2
  After holding that the “Plaintiff’s motion to dismiss without prejudice pursuant to Rule
 41(a)(2) [was] conditioned upon the payment of certain of Defendants’ fees,” the Quest
 Diagnostics, Inc. Court held that “Plaintiff may elect to dismiss the case with prejudice and will
 not be required to pay any fees.” Doe v. Quest Diagnostics, Inc., 318 F.R.D. at 712.



                                                   4
Case 2:18-cv-03660-SJF-GRB Document 29 Filed 06/03/19 Page 5 of 7 PageID #: 322



 voluntary dismissal without prejudice where the dismissing plaintiff stated an intention to file

 another suit against the defendant after dismissal); New La. Holdings, LLC v. Arrowsmith, No.

 11-5031, 2012 U.S. Dist. LEXIS 173313, at *35-36 (N.D. Ill. Dec. 4, 2012) (“Where a case is

 voluntarily dismissed and re-filed by the plaintiff, attorneys’ fees are awarded to the defendant to

 compensate for the unnecessary expenses incurred by the litigation.”).

        17.     LINA has forced Aetna to put significant time and resources into this case. Aetna

 has already submitted filings responsive to three complaints, including three briefs in support of

 two motions to dismiss, and Aetna’s counsel has appeared at four court conferences over the

 course of the last year. LINA should not be permitted to file yet another complaint against

 Aetna—for the fourth time—without making Aetna whole for the fees and expenses it has had to

 incur defending against LINA’s last three non-meritorious and time-barred complaints. See 8

 Moore’s Federal Practice – Civil § 41.40 (3d ed.) (“The purpose of Rule 41(a)(2) is to permit the

 plaintiff to dismiss the action while avoiding prejudice to the defendant through the imposition of

 curative conditions.”).

        18.     If the Court imposes LINA’s payment of Aetna’s fees and expenses as a condition

 of withdrawal, LINA will then have the “choice between accepting the conditions and obtaining

 dismissal and, if [LINA] feels that the conditions are too burdensome, withdrawing [the]

 dismissal motion and proceeding with the case on the merits.” Paysys, 901 F.3d at 109.

        19.     Aetna also asks the Court to impose any other conditions of dismissal the Court

 deems just and proper, and Aetna requests the opportunity to weigh in on the conditions if

 Plaintiff properly moves to dismiss voluntarily.




                                                    5
Case 2:18-cv-03660-SJF-GRB Document 29 Filed 06/03/19 Page 6 of 7 PageID #: 323



 IV.       CONCLUSION

           20.   For the reasons stated above, Aetna objects to Plaintiff’s purported Fed. R. Civ. P.

 41(a)(1) Notice of Voluntary Dismissal, and Aetna requests that the Court reject the ineffective

 notice.

                                               Respectfully submitted,


                                               SPRAGUE & SPRAGUE


                                          By: /s/ Jordann R. Conaboy
                                              Jordann R. Conaboy, Esquire
                                              The Wellington Building, Suite 400
                                              135 S. 19th Street
                                              Philadelphia, PA 19103
                                              (215) 561-7681
                                              jconaboy@spragueandsprague.com
                                              Counsel for Defendant
 Date: June 3, 2019




                                                  6
Case 2:18-cv-03660-SJF-GRB Document 29 Filed 06/03/19 Page 7 of 7 PageID #: 324



                                      Certificate of Service

      I, Jordann R. Conaboy, hereby certify that on June 3, 2019, I caused a true and correct copy

 of the foregoing to be served upon the following counsel of record via ECF:

                                        Robert J. Axelrod
                                           Axelrod LLP
                                  800 Third Avenue, Suite 2800
                                       New York, NY 10022
                                        T: (646) 448-5263
                                        F: (212) 292-3801
                                    rjaxelrod@axelrodllp.com

                                    Nan Geist Faber, Esquire
                                  NAN GEIST FABER, P.C.
                                      996 Dartmouth Lane
                                  Woodmere, New York 11598
                                       T: (516) 526-2456
                                       F: (516) 295-2974
                                   nfaber@nangeistfaber.com

                                      Counsel for Plaintiff
                           Long Island Neurosurgical Associates, P.C.

                                                               /s/ Jordann R. Conaboy
                                                                   Jordann R. Conaboy, Esq.
